UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-2110


MUHAMMAD NABEEL,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 6, 2014                  Decided:   March 11, 2014


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Genet Getachew, Brooklyn, New York, for Petitioner. Stuart F.
Delery, Assistant Attorney General, Carl McIntyre, Assistant
Director, Sharon M. Clay, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Muhammad Nabeel, a citizen of Pakistan, petitions for

review of an order of the Board of Immigration Appeals (“Board”)

dismissing his appeal from the immigration judge’s denial of his

requests   for        asylum,   withholding        of    removal      and    withholding

under    the    Convention       Against     Torture.           We    have    thoroughly

reviewed the record, including the transcript of Nabeel’s merits

hearing, his written statement and his documentary evidence.                           We

conclude   that       the   record    evidence         does    not   compel    a    ruling

contrary to the Board’s dismissal and that substantial evidence

supports the factual findings. *                  See 8 U.S.C. § 1252(b)(4)(B)

(2012); INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992).

            Accordingly,         we   deny       the    petition      for    review.   We

dispense       with    oral     argument     because          the    facts    and    legal

contentions      are    adequately     presented        in     the   materials      before

this court and argument would not aid the decisional process.


                                                                       PETITION DENIED


     *
       We note that Nabeel does not challenge the denial of his
application for asylum or the finding that he did not suffer
past persecution.    Thus, those issues are waived.     Wahi v.
Charleston Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir.
2009) (limiting appellate review to arguments raised in the
brief in accordance with Fed. R. App. P. 28(a)(9)(A));
Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir.
2004) (noting that appellate assertions not supported by
argument are deemed abandoned).



                                             2